Citation Nr: 0031243	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-15 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits, 
calculated in the amount of $10,074.00, to include the issue 
of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to March 
1947.  He died on May [redacted], 1993.  The appellant is his 
widow.  Her appeal ensues from a March 1999 determination of 
the Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can proceed 
further in adjudicating the appellant's claim.  The RO in 
this case certified for appeal the issue of whether the 
appellant is entitled to a waiver of recovery of the 
overpayment at issue.  However, for the reasons explained 
below, the Board has recharacterized the issue to include the 
issue of whether the overpayment at issue was properly 
created.

In December 1993, the RO granted the appellant's claim for VA 
death pension benefits, effective from September 1993.  From 
1993 to 1998, the appellant received these benefits.  In July 
1998, the RO informed the appellant by letter that it had 
unsuccessfully attempted to verify the income that the 
appellant had reported for 1995.  In July 1998 and August 
1998, the appellant submitted statements indicating that she 
had supplied all necessary income information for 1995, but 
had forgotten to report income for 1996 and 1997.  In August 
1998, she submitted eligibility verification and medical 
expense reports for 1996 and 1997.  Based on this 
information, in October 1998, the RO sent the appellant a 
letter proposing to reduce her VA death pension benefits from 
$448.00/monthly to $27.00/monthly, effective February 1, 
1995.  The same month, the appellant responded that although 
she had withdrawn funds from a retirement account (jointly 
held with her husband prior to his death) during 1995, she 
believed that the receipt of these funds did not constitute 
unearned income.  Despite the appellant's contentions, the RO 
reduced the benefits as proposed, effective February 1, 1995, 
thereby creating an overpayment in the amount of $20,148.00.  

In January 1999, the appellant requested a waiver of recovery 
of the overpayment based on the fact that she would suffer 
financial hardship if she were required to repay the debt.  
In March 1999, the Committee granted the appellant's request, 
in part, by waiving recovery of $10,074.00, half of the 
amount of the original debt.  This appeal ensues from the 
Committee's decision.  

In written statements submitted since the appeal was 
initiated, the veteran and her representative have claimed 
that the creation of the overpayment at issue was improper.  
They have specifically argued that distributions from joint 
accounts should not be considered income when the accounts 
themselves are not considered income.  The United States 
Court of Appeals for Veterans Claims (Court) has held that it 
is improper to adjudicate an application for waiver without 
first deciding an appellant's challenge to the lawfulness of 
the debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991).  (Although the Court's holding in Schaper 
pertained to an overpayment under the loan guaranty program, 
the Board finds it equally persuasive with regard to 
overpayments created under other VA programs.)  In light of 
the fact that the written statements of the appellant and her 
representative pertain not only to the waiver issue, but 
constitute a challenge to the lawfulness of the debt 
asserted, and the RO has not initially considered this 
challenge, it is incumbent for the RO, on REMAND, to address 
the creation issue.  

In addition, when deciding the creation issue, the RO should 
clarify the correct amount of the overpayment at issue and 
explain the basis of its calculations.  As well, it should 
respond to the appellant's questions, including those 
presented in the VA Form 9 (Appeal to Board of Veterans' 
Appeals) received at the RO in August 1999.  Therein, the 
appellant questions why distributions from a joint account 
that was transferred to one joint owner after the death of 
the other joint owner is considered income, and whether these 
distributions should actually be excluded from income. 

Finally, in August 1999, after the statement of the case was 
issued, the appellant submitted pertinent financial 
information in support of her claim.  Thereafter, in January 
2000, the RO issued the appellant a letter that cited 
regulations pertinent to her claim.  However, it did not 
issue a supplemental statement of the case reflecting that 
the Committee considered the financial information that was 
submitted in August 1999.  Statutory and regulatory 
provisions mandate that such action be taken.  See 38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 19.31 (2000).  
Therefore, if on Remand it is determined that the debt in 
this case was properly created, the Committee should 
readjudicate the waiver issue based on all of the evidence of 
record, including that which was received from the appellant 
since the July 1999 statement of the case was issued.  

The Board regrets the delay associated with this REMAND; 
however, it believes that it is necessary to ensure that the 
appellant is afforded due process of law.  Accordingly, this 
case is REMANDED to the RO for the following development:

1.  The RO should adjudicate whether the 
overpayment at issue was properly 
created.  In so doing, the RO should 
review all pertinent information of 
record, indicate the amount of the 
overpayment at issue, explain how the 
amount of the indebtedness at issue was 
derived, and respond to all questions 
posed by the appellant and her 
representative. 

2.  In the event that an overpayment 
remains, the Committee should then review 
the appellant's waiver request on the 
basis of all the evidence of record, 
including that which was received in 
August 1999.  

3.  If the decision remains adverse, the 
RO should provide the appellant and her 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this REMAND is to ensure that the appellant is 
afforded due process of law.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of the 
appellant's claim.  The appellant may submit additional 
evidence in support of her claim; however, she is not 
required to act unless otherwise notified.  Kutscherousky v. 
West, 12 Vet. App. 369, 373 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

